DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-7, 10-12, and 21-25 are allowable. The restriction requirement of claim 26 as set forth in the Office action mailed on 10/01/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 26, directed to the dental system no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Amendment
Applicant’s amendments, see Remarks pages 7-8, filed 20 January 2022 with respect to the specifications, the drawings, and claims 1 and 26, have been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dan Whittle on 9 February 2022.

The application has been amended as follows: 
Claims 1, 8, 14, 15, and 17 are cancelled. 
Claim 2, line 1 replace “1” with ---21---
Claim 4, line 1 replace “1” with ---21---
Claim 5, line 1 replace “1” with ---21--- and replace “release” with ---axial separation---
Claim 6, line 1 replace “1 further comprising a coping” with ---21--- 
Claim 7, line 1 replace “1” with ---21---
Claim 10, line 1 replace “1” with ---21---
Claim 11, line 1 replace “1” with ---21---
Claim 12, line 1 replace “1” with ---21---

Allowance
Claims 2-7, 10-12, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a dental system comprising a separable screw comprising a post threaded to mate with the implant abutment threads and a cap with an axial bore at the first cap end sized to receive the second post end through an insertion length; and wherein the second post end is mechanically attached inside the bore of the cap; and wherein the mechanical attachment is configured to prevent relative rotary movement between the post and cap below a predetermined screw engagement torque and to allow relative axial movement between the post and cap above a predetermined axial separation force and in combination with other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.N.H./Examiner, Art Unit 3772                                                                                                                                                                                                        /YOGESH P PATEL/Primary Examiner, Art Unit 3772